   Case 2:18-cr-00115-JMV Document 15 Filed 05/12/20 Page 1 of 2 PageID: 32
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Jabbar Hutchins                                        Docket Number: 18-00115-001
                                                                            PACTS Number: 1863941

Name of Reassigned Judicial Officer: THE HONORABLE JOHN MICHAEL VAZQUEZ
                                     UNITED STATES DISTRICT JUDGE

Name of Sentencing Judicial Officer: THE HONORABLE CHRISTINA REISS (D/VT)
                                     UNITED STATES DISTRICT JUDGE

Transfer of Jurisdiction Accepted: 03/18/2018

Date of Original Sentence: 07/25/2016

Original Offense:    21 U.S.C. § 841(a), (b) (1) (C); Distribution of Heroin

Original Sentence: 16 months imprisonment, 36 months supervised release

Special Conditions: Mental Health Treatment, Substance Abuse Treatment/Testing

Type of Supervision: Supervised Release                      Date Supervision Commenced: 06/01/2017


                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

           1          The offender has violated the special supervision condition which states 'You
                      must submit to the Location Monitoring Program as noted below for a
                      period of 3 months:

                      You must submit to Home Detention and comply with the program
                      requirements as directed by the U.S. Probation Office. You will be
                      restricted to your residence at all times except for employment, education,
                      religious services, medical, substance abuse and mental health treatment,
                      court-ordered obligations, and any other such times specifically authorized
                      by the U.S. Probation Office. The location monitoring technology is at the
                      discretion of the U.S. Probation Office. The cost of the monitoring is
                      waived.'

                      On May 10, 2020, Mr. Hutchins left his residence between 4:30pm and 5:21pm
                      and at 5:22pm without the permission of the undersigned and the location
                      monitoring specialist. Upon questioning, Hutchins admitted he left without
                      permission because he needed to find an alternate way to his employment site,
                      which involved retrieving the family car from his mother’s employment site.
   Case 2:18-cr-00115-JMV Document 15 Filed 05/12/20 Page 2 of 2 PageID: 33
                                                                                          Prob 12A – page 2
                                                                                            Jabbar Hutchins

                      He apologized for not seeking permission prior to leaving the residence and
                      reports this will not happen in the future.


U.S. Probation Officer Action:
Hutchins was given a verbal reprimand and will be subject to more restrictive monitoring procedures. At
this time no formal court action is requested.

                                                                Respectfully submitted,
                                                                  Julie Chowdhury/nm
                                                                 By: Julie Chowdhury
                                                                      U.S. Probation Officer
                                                                 Date: 05/12/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                                   5/12/2020
                                                                           Date
